DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1-8, 10-11, 13-25, and 28 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the Request for Citation of Relied-Upon References Applicant asserts (pg. 9-10):
However, the above-identified references have not been cited on a Notice of References Cited Form (PTO-892), and have not otherwise been made of record. Thus, the Examiner is respectfully requested to cite these references on the next Form PTO-892. In addition, in both the double patenting and prior art rejections, the Office Action cites the following references…However, the above-identified references have not been cited on a Notice of References Cited Form (PTO-892), and have not otherwise been made of record. Thus, the Examiner is respectfully requested to cite this reference on the next Form PTO-892.
In response:
Examiner apologizes and thanks the Applicant for pointing out the oversight. As requested, the examiner has included the references identified on pg. 9 of the remarks in Form PTO-892 included with this action.
In regards to the double patenting rejection Applicant asserts (pg. 11):
These rejections are respectfully traversed. Submitted herewith is a Terminal Disclaimer, which obviates the double patenting rejections. Withdrawal of the double patenting rejections is respectfully requested.
In response:
Examiner acknowledges that a Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was filed on pending application number 16070697 on 4/8/2021 which was subsequently approved.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to identify the elements as described in the specification. 
Specifically figure 1 contain elements with no description (i.e. the generic box elements). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
	
Correction is required.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claims 1 and 19 recites “the target capacity “which lack antecedence basis. 
Examiner will examine/interpret as “a target capacity “. 
Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,7,13-14,17,19-22,25-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Migita (US20150234013).
As to claim 1, Luo discloses a control device (Fig. 1, battery control device 100) for controlling charging of a rechargeable battery (Fig. 1, battery control device 100 charges the secondary battery 210 Fig. 4 [0049]), the control device being configured to: 
determine the voltage and the degradation of the battery before starting charging (Fig. 7 the battery control device 100 measures voltage of the secondary battery 210 (S202) before charging in (S206) [0049]. Battery control device 100 determines if measured battery voltage is between first and second reference values (S204 [0049]). First and second reference values/ hysteresis are set based on SOH (degradation) of battery. Fig. 3 and 8 [0038] lines 1-5 [0050]-[0051]. As such the degradation is determined before charging);

    PNG
    media_image1.png
    418
    1116
    media_image1.png
    Greyscale

 determine a target charging curve (Fig. 3 above) based on the voltage and degradation (SOH) of the battery (Charging is executed in accordance with the adjusted/selected hysteresis range (i.e. target charging curves above) in Fig. 3 and 8 and not executed in accordance with the said range if voltage is not within said adjusted/selected hysteresis range ([0050]-[0051]). Therefore SOH dependent hysteresis range/target charging curve is determined based on measured voltage), the target charging curve indicating the target capacity (Fig. 3, 8 capacity is “New product”, SOH>90% or SOH <90%) as a function of a target voltage of the battery (first and second ref values as “target voltage”) during charging (the charging process is executed in accordance with the selected hysteresis/ target charging curve above)
charge the battery thereby monitoring the capacity and the voltage of the battery (Fig. 7 S206 charges the secondary battery 210 until the reaches the second reference value ([0049]), which is adjusted based on SOH (capacity degradation) of battery. (Fig. 3 and 8 [0038] lines 1-5 and [0050]-[0051]). As such the capacity is monitored while charging the battery);
 determine a first voltage deviation between the target voltage (first and second ref values) and the monitored voltage (voltage monitored at S206) based on the target charging curve and the monitored capacity (Fig. 7 S206 Battery 210 is charged until the voltage of battery 210 reaches the second reference value which corresponds to SOH/capacity ([0049] and [0051]). As such, deviation between monitored battery voltage at S206 and target second reference voltage is determined);
and stop charging, when the first determined voltage deviation exceeds a predetermined threshold (Fig. 7 S206 charges the secondary battery 210 until the voltage of the secondary battery 210 reaches the second reference value ([0049]). As such the deviation between the monitored battery voltage at S206 and target voltage (second reference value exceeds a threshold) 
Luo does not disclose/teach the determined voltage is a determined state of charge
 the determined voltage is a determined state of charge (The SOC computation section/ battery control unit 3 detects the SOC of the battery BTn using voltage of battery BTn [0039].
It would have been obvious to a person of ordinary skill in the art to modify the determined voltage of Luo to be a determined state of charge, in order to easily and accurately detect the depth of discharge to fully deliver performance as taught by Tohda [0006].
Luo in view of Tohda does not disclose/teach determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; compare the first voltage deviation and the second voltage deviation  and stop charging, when the second voltage deviation has expanded in comparison to the first voltage deviation.
Migita teaches determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity (Fig. 8 showing the difference in estimated voltage and real voltage is increasing. [0059] error between the estimate open circuit voltage Vest and realistically measured voltage V becomes big); compare the first voltage deviation and the second voltage deviation (Fig. 8 Since the difference in estimated voltage and real voltage is increasing, a second voltage deviation is larger than the firs deviation).
Even though Migita shows the second voltage deviation has expanded in comparison to the first voltage deviation (Fig. 8… error between the estimate open circuit voltage Vest and realistically measured voltage V becomes big), Migita does not and stop charging, when the second voltage deviation has expanded in comparison to the first voltage deviation.
However it would be obvious to one of ordinary skill in the art to stop charging if the second voltage deviation has expanded in comparison to the first voltage deviation (i.e. error between estimated voltage and measured voltage continues increasing as seen in Fig. 8 of Migita) in order to indicate a failure in the charging system to further facilitate maintenance and repair
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to include determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; compare the first voltage deviation and the second voltage deviation and stop charging, when the second voltage deviation has expanded in comparison to the first voltage deviation, as taught by  in order to reduce measurement error and confirm a fault in the charging system to facilitate maintenance and repair.
As to claim 2, Luo in view of Tohda in view of Migita teaches the control device according to claim 1, wherein the control device is further configured to: 
store a plurality of predetermined target charging curves each relating to one or more of a different state of charge starting value, at which charging is started, and/or to a different degradation of the battery (Fig. 3 and 8 of Luo charging curves based on varying SOH. [0036] the first reference value and the second reference value may be stored in memory);
 and determine a target charging curve by selecting a suitable target charging curve based on the determined state of charge and degradation of the battery (charging is executed in accordance with the SOH dependent hysteresis range [0050]-[0051] Fig. 3 and 8 of Luo. Charging is not executed in accordance with the SOH dependent hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore SOH dependent hysteresis range/target charging curve is selected based on measured voltage).
As to claim 3, Luo in view of Tohda in view of Migita teaches the control device according to claim 1.
Luo does not teach comprising: a rechargeable dummy cell; a first circuit configured to charge the battery and the dummy cell, and a second circuit configured to measure the open circuit voltage of the dummy cell, the control device being further configured to: determine the open circuit voltage of the dummy cell by using the second circuit, and determine the state of charge of the battery based on the determined open circuit voltage of the dummy cell. 
Tohda teaches a rechargeable dummy cell (See Fig. 1 for identified dummy cell BTn); 
a first circuit configured to charge the battery and the dummy cell ([0040] and Fig. 1 The battery management unit 4 controls charging assembled battery 1);
a second circuit (battery control unit 3) configured to measures the voltage of the dummy cell (0039] and Fig. 1. The SOC computation section/ battery control unit 3 detects voltage of the battery BTn). 
the control device being configured to: 
determine the voltage of the dummy cell by using the second circuit (The SOC computation section/ battery control unit 3 detects voltage of the battery BTn. [0039]). 
and determine the state of charge of the battery based on the determined voltage of the dummy cell (The SOC computation section/ battery control unit 3 detects SOC based on said voltage of the battery BTn. [0039]).
Tohda is not specifically clear that the measured voltage as described above and in [0039] is an open circuit voltage.
However Tohda teaches state of charge/SOC (or the DOD) is dependent on OCV (Open Circuit Voltage) [0007].
It would have been obvious to a person of ordinary skill in the art to modify the measured voltage of Tohda to be a measured open circuit voltage, in order to correct and estimate the remaining capacity of a battery as taught by Tohda [0007].
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to include a rechargeable dummy cell, a first circuit configured to charge the battery and the dummy cell, and a second circuit configured to measure the open circuit voltage of the dummy cell, the control device being further configured to: determine the open circuit voltage of the dummy cell by using the second circuit, and determine the state of charge of the battery based on the determined open circuit voltage of the dummy cell in order to detect SOC more easily with higher detection accuracy from a downward-sloping discharge curve  as taught by Tohda [0008].
As to claim 4, Luo in view of Tohda in view of Migita teaches the control device according to claim 3.
Luo does not teach wherein the control device is further configured to: determine the maximum capacity increment of the battery based on the determined state of charge of the battery. 
However Tohda teaches determining the maximum capacity increment of the battery based on the determined voltage of the dummy cell (based on [0021] of the specification, Examiner interprets “maximum capacity increment” as “Depth of Discharge” (DOD) of the battery. The SOC computation section/ battery control unit 3 detects the SOC of the battery BTn using voltage of battery BTn [0039]. Detected SOC of battery BTn corresponds to the SOC (or the DOD) of the assembled battery 1 [0041]).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Tohda to be configured to: determine the maximum capacity increment of the battery based on the determined state of charge of the battery, in order to perform discharge management for fully delivering performance as taught by Tohda [0006].
As to claim 7, Luo in view of Tohda in view of Migita teaches the control device according to claim 2.
Luo does not teach further configured to determine the degradation of the battery based on a determined degradation of a dummy cell, wherein the degradation of the battery in particular corresponds to the determined degradation of the dummy cell. 
 determine the degradation of the battery based on a determined degradation of the dummy cell, wherein the degradation of the battery in particular corresponds to the determined degradation of the dummy cell (internal resistance of Btn affects deterioration of combined cells Bt1-Btn).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to determine the degradation of the battery based on a determined degradation of the dummy cell, wherein the degradation of the battery in particular corresponds to the determined degradation of the dummy cell, as taught by Tohda in order to facilitate repairing the battery.
As to claim 13 Luo in view of Tohda in view of Migita teaches the control device according to claim 2, comprising: a voltage sensor for detecting the open circuit voltage of the dummy cell (Fig. 7 [0039] of Luo). 
As to claim 14 Luo in view of Tohda in view of Migita teaches the control device according to claim 2, comprising: a temperature sensor for detecting the temperature of the dummy cell and/or the battery ([0036] of Tohda the battery control units 2 and 3).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to include a temperature sensor for detecting the temperature of the dummy cell and/or the battery, as taught by Tohda in order to prevent damaging the battery through overheating or extreme cold.
As to claim 17, Luo in view of Tohda in view of Migita teaches a battery pack according to claim 15 (Fig. 4 element 4 of Luo). 
vehicle comprising: an electric motor; and the battery pack according to claim 15.
Tohda teaches vehicle comprising: an electric motor, and a battery pack ([0035] An inverter (not illustrated) and a motor (not illustrated) are connected to the drive control unit 5).
It would have been obvious to a person of ordinary skill in the art to modify the device of Luo to include vehicle comprising: an electric motor, and the battery pack according to claim 15, as taught by Tohda as it is a simple substitution of one known element for another to obtain predictable results.
As to claim 19, Luo discloses a method of controlling charging of a rechargeable battery, the method comprising: 
determining the voltage and the degradation of the battery before starting charging (Fig. 7 (S202) the battery control device 100 measures voltage of the secondary battery 210 before charging in S206 [0049]. Battery control device 100 determines if measured battery voltage is between first and second reference values (S204 [0049]). First and second reference values/ hysteresis are set based on SOH (degradation) of battery. Fig. 3 and 8 [0038] lines 1-5 [0050]-[0051]. As such the degradation is determined before charging);
determining a target charging curve based on the determined voltage and degradation of the battery (charging is executed in accordance with the adjusted/selected hysteresis range [0050]-[0051] Fig. 3 and 8. Charging is not executed in accordance with the adjusted/selected hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore SOH dependent hysteresis range/target , the target charging curve indicating the target capacity as a function of a target voltage of the battery during charging (Fig. 3 and 8 where first and second ref values (target charging curves) is a function of SOH (capacity degradation) of battery. Ex. As seen in Fig. 8 where the battery has degraded to 90% of its initial full charge capacity (e.g.SOH = 90%). The target charge curve is range from 2.8V to 4.2-(1-α)V); 
charging the battery thereby monitoring the capacity and the voltage of the battery (Fig. 7 S206. Battery control device 100 charges the secondary battery 210 until the voltage of the secondary battery 210 reaches the second reference value ([0049]),  which is adjusted based on SOH (capacity degradation) of battery. (Fig. 3 and 8 [0038] lines 1-5 and [0050]-[0051]) thereby avoiding a fully charged state. As such the capacity is monitored while charging the battery), 
determining a first voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity (Fig. 7 S206. Voltage just below second reference value identified as target voltage. Secondary battery 210 is charged until the voltage of the secondary battery 210 reaches the second reference value in order to avoid overcharging ([0049] and [0051]). As such deviation secondary battery voltage and target voltage is based on monitored capacity); and 
stopping charging, when the determined voltage deviation exceeds a predetermined threshold ([0049] charges the secondary battery 210 until the voltage of the secondary battery 210 reaches the second reference value (S206).
 state of charge
Tohda teaches the determined voltage is a determined state of charge (The SOC computation section/ battery control unit 3 detects the SOC of the battery BTn using voltage of battery BTn [0039].
It would have been obvious to a person of ordinary skill in the art to modify the determined voltage of Luo to be a determined state of charge, in order to easily and accurately detect the depth of discharge to fully deliver performance as taught by Tohda [0006].
Luo in view of Tohda does not disclose/teach determining a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; comparing the first voltage deviation and the second voltage deviation; and stopping charging, when the second voltage deviation has expanded in comparison to the first voltage deviation.
Migita teaches determining a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity (Fig. 8 showing the difference in estimated voltage and real voltage is increasing. [0059] error between the estimate open circuit voltage Vest and realistically measured voltage V becomes big); comparing the first voltage deviation and the second voltage deviation (Fig. 8 Since the difference in estimated voltage and real voltage is increasing, a second voltage deviation is larger than the firs deviation).
the second voltage deviation has expanded in comparison to the first voltage deviation (Fig. 8… error between the estimate open circuit voltage Vest and realistically measured voltage V becomes big), Migita does not specifically teach and stopping charging, when the second voltage deviation has expanded in comparison to the first voltage deviation.
However it would be obvious to one of ordinary skill in the art to stop charging if the second voltage deviation has expanded in comparison to the first voltage deviation (i.e. error between estimated voltage and measured voltage continues increasing as seen in Fig. 8 of Migita) in order to indicate a failure in the charging system to further facilitate maintenance and repair
It would have been obvious to a person of ordinary skill in the art to modify the method of Luo to include determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; compare the first voltage deviation and the second voltage deviation and stop charging, when the second voltage deviation has expanded in comparison to the first voltage deviation, as taught by  in order to reduce measurement error and confirm a fault in the charging system to facilitate maintenance and repair.
As to claim 20, Luo in view of Tohda in view of Migita teaches the method according to claim 19, further comprising the steps of: 
storing a plurality of predetermined target charging curves each relating to one or more of a different state of charge starting value, at which charging is started, and a different degradation of the battery (Fig. 3 and 8 of Luo charging , and determining a target charging curve by selecting a suitable target charging curve based on the determined state of charge and degradation of the battery (charging is executed in accordance with the SOH dependent hysteresis range [0050]-[0051] Fig. 3 and 8 of Luo. Charging is not executed in accordance with the SOH dependent hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore SOH dependent hysteresis range/target charging curve is selected based on measured voltage).
As to claim 21, it is based on the arguments stated above for rejected claim 3 and is similarly rejected. 
As to claim 22, it is based on the arguments stated above for rejected claim 4 and is similarly rejected. 
As to claim 25, it is based on the arguments stated above for rejected claim 7 and is similarly rejected. 
As to claim 26, Luo in view of Tohda in view of Migita teaches the method according to claim 25, wherein the degradation of the battery is determined based on a predetermined degradation rate of the dummy cell (internal resistance of Btn affects deterioration of combined cells Bt1-Btn). 
Luo in view of Tohda in view of Migita does not teach wherein the degradation of the battery is determined based on a temperature/frequency distribution of the dummy cell.
Ichikawa teaches a temperature/frequency distribution of the dummy cell. ([0049] and Fig. 5).

As such since the temperature/frequency distribution of the dummy cell determines the degradation state of the dummy cell as taught by Ichikawa and the dummy cell in included in the battery Bt1-Btn, the degradation of the battery Bt1-Btn is based on a predetermined degradation rate of the dummy cell determined by the temperature/frequency distribution curve.
As to claim 28, Luo in view of Tohda in view of Migita in view of Ichikawa teaches the method according to claim 26, wherein the temperature/frequency distribution of the dummy cell is determined by recording for each temperature of the dummy cell how much time the dummy cell had this temperature during its lifetime ([0049] and Fig. 5 of Ichikawa).
Claims 5-6, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Migita (US20150234013) in view of Inoue (US20140327306).
As to claim 5, Luo in view of Tohda in view of Migita teaches wherein the control device is according to claim 4.
Luo does not teach further configured to: charge the battery and the dummy cell by using the first circuit  nor monitor the current capacity increment of the battery which has been charged, and stop charging, when the current capacity increment of the battery exceeds the determined maximum capacity increment. 
Regarding further configured to: charge the battery and the dummy cell by using the first circuit, Tohda teaches further configured to: charge the battery and the dummy cell by using the first circuit ([0040] the battery management unit 4 controls charging of the assembled battery 1).
Regarding monitoring the current capacity increment of the battery which has been charged, and stop charging, when the current capacity increment of the battery exceeds the determined maximum capacity increment, Inoue teaches monitoring the current capacity increment of the battery which has been charged, and stopping charging, when the current capacity increment of the battery exceeds the determined maximum capacity increment ([0096]-[0097] Fig. 13 S18 confirms whether or not the state of charge of the storage battery 1 is equal to or greater than 95%,  “Yes”, and then ends charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Luo to monitor the current capacity increment of the battery which has been charged, and stop charging, when the current capacity increment of the battery exceeds the determined maximum capacity increment, in order to prevent overcharge of the storage battery 1 as taught by Inoue [0096].
As to claim 6, Luo in view of Tohda in view of Migita in view of Inoue teaches the control device according to claim 5,
Luo does not teach wherein the control device is further configured to: determine the current capacity increment of the battery based on one or more of the charging current, the charging time of the battery, and the open circuit voltage of the dummy cell. 
Tohda teaches determine the current capacity increment of the battery based on one or more of the charging current, the charging time of the battery, and the open circuit voltage of the dummy cell (The SOC computation section detects the SOC of the battery BTn (corresponds to the SOC/DOD of the assembled battery 1) using the voltage of the battery BTn [0039],[0041] Btn. Tohda teaches SOC or the DOD is dependent on OCV [0007]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control device of Luo to determine the current capacity increment of the battery based on the charging current and the charging time of the battery, and/or based on the open circuit voltage of the dummy cell, in order to perform discharge management for fully delivering performance as taught by Tohda [0006].
As to claim 23, it is based on the arguments stated above for rejected claim 5 and is similarly rejected. 
As to claim 24, it is based on the arguments stated above for rejected claim 6 and is similarly rejected. 
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Migita (US20150234013) in view of Koji (WO2014111784) in view of Ichikawa (US 20130294479).
As to claim 8, Luo in view of Tohda in view of Migita teaches the control device according to claim 7.
Luo in view of Tohda in view of Migita does not disclose/teach wherein the control device is further configured to determine the degradation of the dummy cell based on a temperature/frequency distribution of the dummy cell and a predetermined degradation rate of the dummy cell. 
Koji teaches to determine the degradation of the dummy cell based on a predetermined degradation rate of the dummy cell ([0133] of Koji the internal resistance (deterioration) of the single cell 11 increases as the battery temperature decreases (e. g. degradation rate and temperature/frequency distribution of single cell 11). 
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to determine the degradation of the dummy cell based on a predetermined degradation rate of the dummy cell, in order to determine the dummy cells SOH).
Regarding further configured to determine the degradation of the dummy cell based on a temperature/frequency distribution of the dummy cell, Ichikawa teaches further configured to determine the degradation of the dummy cell based on a temperature/frequency distribution of the dummy cell ([0016] The temperature distribution of the electric storage apparatus can show the relationship between the temperature of the electric storage apparatus and the frequency of occurrence of each temperature of the electric storage apparatus).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to be further configured to determine the degradation of 
As to claim 10, Luo in view of Tohda in view of Migita in view of Ichikawa in view of Koji teaches the control device according to claim 8, wherein the control device is further configured to determine the temperature/frequency distribution of the dummy cell by recording, for each temperature of the dummy cell, how much time the dummy cell had this temperature during its lifetime ([0049] and Fig. 5 of Ichikawa).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to be further configured to determine the temperature/frequency distribution of the dummy cell by recording for each temperature of the dummy cell how much time the dummy cell had this temperature during its lifetime, in order estimate the deterioration state of the assembled battery as taught by Ichikawa [0010]-[0011].
Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Migita (US20150234013) in view of Anbuky (US 20050001627).
As to claim 9, Luo in view of Tohda in view of Migita teaches the control device according to claim 7.
Luo in view of Tohda in view of Migita does not disclose/teach wherein the determination of the degradation of the dummy cell is based on the Arrhenius equation. 

It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to wherein the determination of the degradation of the battery cell is based on the Arrhenius equation, in order to obtain the reserve life of a battery operated at any ambient temperature: as taught by Anbuky [0036].
As to claim 27, it is based on the arguments stated above for rejected claim 9 and is similarly rejected. 
Claim 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Migita (US20150234013) in view of Christensen (US 20150064533)
As to claim 15, Luo in view of Tohda in view of Migita teaches discloses a battery pack (Fig. 4 10) comprising: at least one battery (Fig. 4 element 4 of Luo); and a control device according to claim 1 (battery control device 100 of Luo). 
Luo in view of Tohda in view of Migita does not teach in particular a solid state bipolar battery
Christensen teaches a solid state bipolar battery (Abstract and [0022])It would have been obvious to a person of ordinary skill in the art to modify the battery of Luo to include a solid state bipolar battery, as taught by Christensen in 
As to claim 16, Luo in view of Tohda in view of Migita teaches a battery charging system comprising: at least one battery (Fig. 4 element 4 of Luo) ; a charging device for the battery (External power supply, Fig. 4); and a control device according to claim 1 (battery control device 100). 
Luo in view of Tohda in view of Migita does not teach in particular a solid state bipolar battery
Christensen teaches a solid state bipolar battery (Abstract and [0022])It would have been obvious to a person of ordinary skill in the art to modify the battery of Luo to include a solid state bipolar battery, as taught by Christensen in order to increase the voltage of a battery cell as well as to optimize the packaging design.
As to claim 18, Luo in view of Tohda in view of Migita teaches at least one battery (Fig. 4 element 4 of Luo) and a control device according to claim 1 (battery control device 100 of Luo).
Luo in view of Migita does not teach a vehicle comprising: an electric motor, the at least one battery; in particular a solid state bipolar battery, and the control device according to claim 1.
Regarding a vehicle comprising: an electric motor, at least one battery, and a control device according to claim 1,
 vehicle comprising: an electric motor ([0035]), at least one battery (battery 1, Fig. 1), and a control device according to claim 1 (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art to modify the device of Luo to include a vehicle comprising: an electric motor, at least one battery, and a control device according to claim 1, as taught by Tohda as it is a simple substitution of one known element for another to obtain predictable results.
Regarding in particular a solid state bipolar battery, Christensen teaches a solid state bipolar battery (Abstract and [0022])
It would have been obvious to a person of ordinary skill in the art to modify the battery of Luo to include a solid state bipolar battery, as taught by Christensen in order to increase the voltage of a battery cell as well as to optimize the packaging design.
It would have been obvious to a person of ordinary skill in the art to modify the method of Luo wherein the temperature/frequency distribution of the dummy cell is determined by recording for each temperature of the dummy cell how much time the dummy cell had this temperature during its lifetime, in order estimate the deterioration state of the assembled battery as taught by Ichikawa [0010]-[0011].
Claim 1,2,11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Koji (WO2014111784) in view of Migita (US20150234013).
As to claim 1, Luo discloses a control device (battery control device 100) for controlling charging of a rechargeable battery (Fig. 1, battery control device 100 charges the secondary battery 210 [0049]), the control device being configured to: 
determine the voltage and the degradation of the battery before starting charging (Fig. 7 (S202) the battery control device 100 measures voltage of the secondary battery 210 before charging in S206 [0049]. Battery control device 100 determines if measured battery voltage is between first and second reference values (S204 [0049]). First and second reference values/ hysteresis are set based on SOH (degradation) of battery. Fig. 3 and 8 [0038] lines 1-5 [0050]-[0051]. As such the degradation is determined before charging).
 determine a target charging curve based on the voltage and degradation of the battery (charging is executed in accordance with the adjusted/selected hysteresis range [0050]-[0051] Fig. 3 and 8. Charging is not executed in accordance with the adjusted/selected hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore SOH dependent hysteresis range/target charging curve is selected based on measured voltage), the target charging curve indicating the target capacity as a function of the target voltage of the battery during charging (Fig. 3 and 8 where first and second ref values (target charging curves) is a function of SOH (capacity degradation) of battery. Ex. As seen in Fig. 8 where the battery has degraded to 90% of its initial full charge capacity (e.g.SOH = 90%). The target charge curve is range from 2.8V to 4.2-(1-α)V.
charge the battery thereby monitoring the capacity and the voltage of the battery (Fig. 7 S206. Battery control device 100 charges the secondary battery 210 until , determine the voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity (Fig. 7 S206. Voltage just below second reference value identified as target voltage. Secondary battery 210 is charged until the voltage of the secondary battery 210 reaches the second reference value in order to avoid overcharging ([0049] and [0051]). As such deviation secondary battery voltage and target voltage is based on monitored capacity), and stop charging, when the determined voltage deviation exceeds a predetermined threshold ([0049] charges the secondary battery 210 until the voltage of the secondary battery 210 reaches the second reference value (S206). 
Luo does not disclose/teach the determined voltage is a determined state of charge
Koji teaches the determined voltage is a determined state of charge ([0051] The determination as to whether or not the SOC of the single cell 11 has reached the set value is made on the basis of the CCV of the single cell 11, which is detected by the monitoring unit 20 (the voltage monitoring IC 20a).
It would have been obvious to a person of ordinary skill in the art to modify the determined voltage of Luo to be a determined state of charge, in order to easily and accurately detect the depth of discharge to fully deliver performance.
determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; compare the first voltage deviation and the second voltage deviation  and stop charging, when the second voltage deviation has expanded in comparison to the first voltage deviation.
Migita teaches determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity (Fig. 8 showing the difference in estimated voltage and real voltage is increasing. [0059] error between the estimate open circuit voltage Vest and realistically measured voltage V becomes big); compare the first voltage deviation and the second voltage deviation (Fig. 8 Since the difference in estimated voltage and real voltage is increasing, a second voltage deviation is larger than the firs deviation).
Even though Migita shows the second voltage deviation has expanded in comparison to the first voltage deviation (Fig. 8… error between the estimate open circuit voltage Vest and realistically measured voltage V becomes big), Migita does not specifically teach and stop charging, when the second voltage deviation has expanded in comparison to the first voltage deviation.
However it would be obvious to one of ordinary skill in the art to stop charging if the second voltage deviation has expanded in comparison to the first voltage deviation (i.e. error between estimated voltage and measured voltage continues increasing as seen in Fig. 8 of Migita) in order to indicate a failure in the charging system to further facilitate maintenance and repair

As to claim 2, Luo in view of Koji in view of Migita teaches the control device according to claim 1, further configured to: store a plurality of predetermined target charging curves each relating to a different state of charge starting value, at which charging is started, and/or to a different degradation of the battery (Fig. 3 and 8 of Luo charging curves based on varying SOH. [0036] the first reference value and the second reference value may be stored in memory), and determine a target charging curve by selecting a suitable target charging curve based on the determined state of charge and degradation of the battery (charging is executed in accordance with the SOH dependent hysteresis range [0050]-[0051] Fig. 3 and 8 of Luo. Charging is not executed in accordance with the SOH dependent hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore SOH dependent hysteresis range/target charging curve is selected based on measured voltage).
As to claim 11 Luo in view of Koji in view of Migita teaches the control device according to claim 2, wherein the control device is further configured to control charging of a battery of a specific battery type comprising a predetermined degradation rate (S102 if Fig. 6 of Luo).
Luo does not disclose/teach wherein a dummy cell has a degradation rate which correlates with the degradation rate of the battery which in particular is the same degradation rate
Koji teaches wherein a dummy cell has a degradation rate which correlates with the degradation rate of the battery (internal resistance of single cell 11 affects internal resistance of battery 10 of Koji), which in particular is the same degradation rate ([0060]-[0062] describing deterioration of single cells 11 which are the same which constitutes the battery 10 and is therefore the deterioration rate of battery 10). 
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to wherein the dummy cell has a degradation rate which correlates with the degradation rate of the battery which in particular is the same degradation rate as taught by Koji in order to detect if the battery is capable of delivering sufficient performance to the load if one of the cells deteriorated.
As to claim 12 Luo in view of Koji in view of Migita teaches the control device according to claim 11, wherein the battery of the specific battery type comprises a predetermined capacity (Fig. 6 of Luo and [0038] where capacity is determined using SOH)
Luo does not disclose/teach wherein the dummy cell has a capacity which correlates with the capacity of the battery, and which in particular is the same capacity.

It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to wherein the dummy cell has a capacity which correlates with the capacity of the battery, and which in particular is the same capacity as taught by Koji in order to detect if the battery is capable of delivering sufficient performance to the load if one of the cells deteriorated.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joe (US 20170199247) is cited for having and increasing deviation in actual SOC versus measured SOC in a discharging profile. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859
	/DREW A DUNN/            Supervisory Patent Examiner, Art Unit 2859